DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Response to Amendment
The claims have been rejected under 35 U.S.C. 112(b).
In light of the amended claims, claim 1 has been objected to.
In light of the amended claims, the claims have overcome the 35 U.S.C. 103 rejection.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 1 and 26-27 have been amended; claim 21 is canceled; claims 2-20, 22-25, and 28-29 have remained unchanged; and claim 30 has been added.
Claims 1-20 and 22-30 are pending.
Effective Filing Date: 02/12/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant amended the claims to overcome the previous art rejection. Accordingly, Examiner withdraws these previous 103 rejections.

Claim Objections
Claim 1 is objected to because of the following informalities:
Newly amended claim 1 states “that includes plurality of relationship-mappings” in the “mapping a plurality of patient-specific medications” limitation when it should most likely recite “that includes a plurality of relationship-mappings”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26-27 recites the limitation “the prediction” in either last two lines of the claim or line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 26-27 all recite a “wherein at least one of the plurality of relationship-mappings” limitation which includes “a corresponding mapped medication”. Examiner is unsure of what this “corresponding mapped medication” refers to as there is a “mapping” limitation which discusses a plurality of both “patient-specific medications” and “medications”. Is the medication referring to a patient-specific medication or is it referring to a medication within the mapping data structure? Examiner is interpreting the corresponding mapped medication to refer to the plurality of “medications”.
Claims 2-20, 22-25, and 28-30 are rejected based on their dependency on independent claim 1.

Additional Relevant References
Examiner would also like to cite U.S. 2020/0312434 to Turgeon et al., U.S. 2021/0202064 to Neumann, U.S. 2017/0316175 to Hu, and U.S. 2019/0279775 to Dey et al. as additional, relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626